                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JOEL SNIDER,                                 )
                                              )        Civil Action No. 18 – 703
                          Plaintiff,          )
                                              )        District Judge David S. Cercone
                     v.                       )        Magistrate Judge Lisa Pupo Lenihan
                                              )
 DR. ROBERT WITTIG, et al.,                   )
                                              )
                          Defendants.         )




                                       MEMORANDUM ORDER

        This case is before the Court on Plaintiff’s Objections to Magistrate Decisions Regarding

Filing of Supplementary Complaint and Correction of the Docket (“Objections,” ECF No. 82.)

In his Objections, Plaintiff expresses confusion over why his filing, entitled “Supplementary

Complaint,” was filed as an Amended Complaint. (Compare ECF No. 66 with 67.) Plaintiff

states that his Supplementary Complaint was filed “with the intention of supplementing the

claims and defendants and as a way to help clarify the original complaint and to address the

defendants’ motions to dismiss.” (Objections at p.4.)

        In light of Plaintiff’s clarifications, the undersigned has reviewed Plaintiff’s filings

related to his Supplementary Complaint and the Orders following the filing of that pleading. The

filing of Plaintiff’s Supplementary Complaint as an Amended Complaint was error and treatment

of his pleading as a supplement to his original Complaint (ECF No. 14) requires the Court to

vacate a number of its rulings. Therefore, this 18th day of December, 2019, IT IS ORDERED

that:

                                                   1
1. Plaintiff’s Objections (ECF No. 82) are treated as a Motion for Reconsideration of the

   Court Orders dated November 15, 2019 (ECF No. 67) and November 20, 2019 (ECF

   No. 72) and said Motion is GRANTED.

2. The Court’s Order dated November 15, 2019 (ECF No. 67), which granted Plaintiff’s

   Amended Motion for Leave to Supplement the Complaint but docketed the

   supplement as an Amended Complaint, is VACATED.

3. Plaintiff’s Amended Motion for Leave to Supplement the Complaint (ECF No. 66) is

   GRANTED. The Clerk of Court is DIRECTED to STRIKE the Amended

   Complaint at ECF No. 71 and to FILE the Supplementary Complaint at ECF No. 66-1

   as a Supplement to Complaint. Plaintiff’s Supplementary Complaint is not a

   replacement, but rather an addition, to his Complaint at ECF No. 14.

4. The Court’s Order dated November 20, 2019 (ECF No. 72), which granted in part and

   denied in part Plaintiff’s Motion to Correct Docket, is VACATED.

5. Plaintiff’s Motion to Correct Docket (ECF No. 70) is GRANTED in part and

   DENIED in part as follows. The Motion is GRANTED to the extent that the Clerk

   of Court is DIRECTED to STRIKE Plaintiff’s Notice of Withdrawal of Class

   Claims (ECF No. 64) from the docket. However, the Motion is DENIED to the

   extent that Plaintiff requests the Clerk to file the Notice of Withdrawal of Class

   Claims in his other case, 18-735. If Plaintiff wishes to file his Notice in 18-735 then

   he should refile it in that case.

6. The Partial Motion to Dismiss (ECF No. 77) and Motion to Dismiss (ECF No. 79) are

   DISMISSED as moot in light of Plaintiff’s Supplement. The deadline to answer or


                                         2
         otherwise respond to the Complaint and Supplement thereto is stayed until after the

         remaining Defendants are served.

      7. The Clerk of Court is directed to unterminated/reinstate the following Defendants: Dr.

         Robert Wittig, Dr. Pushkalai Pillai, Shelly Mankey, Tracy Shreeve, Frederick Waine,

         Mark Wahl, United States, US District for the Middle District of Pennsylvania, and

         Unknown Defendant Two.

      8. The Clerk of Court is directed to have the Complaint and Supplement served on the

         following unserved Defendants: Dr. Robert Wittig, United States, US District for the

         Middle District of Pennsylvania, Capt. Schrader, CO Collins, CO King, CO Sanders,

         CO Adamson, CO Jones, CO McCombie, M. Smith, T. Funk, S. Fazzini, HEX Kerns-

         Barr, CHEX Dupont, CHEX Boyd, K. Falcione, J. Capra, J. Bert, D. Sacks, R.

         Alvarez, C. Stevens, C. Wettgen, Counselor Burris, D. Davis, N. Jamison, Dr. Pillai,

         Dr. Shiehk, A. West, and SCI Greene.


                                                         /s/ Lisa Pupo Lenihan
                                                         Lisa Pupo Lenihan
                                                         United States Magistrate Judge


Cc:   Joel Snider
      KZ8124
      SCI Houtzdale
      P.O. Box 1000
      Houtzdale, PA 16698-1000

      Counsel of record
      (Via CM/ECF electronic mail)




                                              3
